

 

 Exhibit 10.31

 

 
NVIDIA CORPORATION
FISCAL YEAR 2011 VARIABLE COMPENSATION PLAN
As AMENDED: SEPTEMBER 7, 2010


Overview


The compensation philosophy of NVIDIA Corporation (the “Company”) is to attract,
motivate, retain and reward its management through a combination of base salary
and performance based compensation. Certain Senior Officers, Directors and
Managers (collectively, the “Participants”), each as defined below, who are
employed at the Company during fiscal year 2011 and, unless otherwise determined
by the Compensation Committee (the “Committee”), are employees of the Company on
and as of the date the cash payments are awarded (each, a “Variable Cash
Payment”), shall be eligible to participate in the Fiscal Year 2011 Variable
Compensation Plan (the “Plan”). The Plan is designed to award a Variable Cash
Payment for performance in fiscal year 2011 to a Participant if the Company
achieves certain corporate performance targets (the “Corporate Targets”) and/or
if the Participant achieves certain Individual Targets (as defined below) and/or
certain Individual Rankings (as defined below).


For purposes of the Plan, only the Company’s chief executive officer, chief
financial officer, other executive officers and certain other senior officers
shall be considered “Senior Officers,” other employees at the level of vice
president or director shall be considered “Directors” and managers or qualifying
senior contributors shall be considered “Managers.” The Committee shall
determine (i) the persons to be specified as Senior Officers for purposes of
this Plan and the Senior Officers who may be Participants hereunder, (ii) the
class of employees who may be designated by Senior Officers as Directors for
purposes of this Plan and (iii) the class of employees who many be designated by
Senior Officers or Directors as Managers for purposes of this Plan.


For fiscal year 2011, for purposes of the Plan, “Individual Targets” shall be
set for certain Senior Officers and Directors as follows:


·
For the chief executive officer, certain key performance objectives set by the
Committee;
·
For certain Senior Officers, certain key performance objectives set by the chief
executive officer; and

·
For the Directors, certain key performance objectives set by the respective
Senior Officer to whom the applicable Director reports.



For fiscal year 2011, for purposes of the Plan, “Individual Rankings” for
Managers shall be the ranking of such Manager in January or February 2011 by the
Senior Officer or Director to whom the Manager reports.


Determination of Fiscal Year 2011 Variable Cash Payments


Certain Senior Officers and Directors are eligible to receive a Variable Cash
Payment if the Company achieves its Corporate Targets for the second half of
fiscal year 2011 and/or the Senior Officer or Director achieves his or her
Individual Targets at specified levels. Managers are eligible to receive a
Variable Cash Payment if the Company achieves its Corporate Targets for the
second half of fiscal year 2011 and/or based on the level of his or her
Individual Ranking. The aggregate potential amount of the Variable Cash Payment
a Participant may receive upon achievement of the Corporate Targets for the
second half of fiscal year 2011 and/or his or her Individual Targets and/or
Individual Ranking, as applicable, and the pool available to all Participants
under the Plan will be set by the Committee for all Participants based on a
recommendation made by the chief executive officer (the “Variable Cash Payment
Target Amount”). A Participant’s Variable Cash Payment Target Amount is based on
the difficulty and responsibility of each position. For fiscal year 2011, each
Participant’s Variable Cash Payment Target Amount will be allocated such that
twenty-five percent (25%) is allocated to the achievement of the Corporate
Targets for the second half of fiscal year 2011 (the “Corporate Variable Cash
Payment”) and fifty percent (50%) is allocated to the achievement of his or her
Individual Targets or Individual Ranking, as applicable (the “Individual
Variable Cash Payment”). The reduction from fifty percent (50%) to twenty-five
percent (25%) allocated to the Corporate Targets reflects the elimination of
Corporate Targets for the first half of fiscal year 2011. A Participant may be
eligible to receive more or less than his or her Variable Cash Payment Target
Amount as described more fully below.


 
 

--------------------------------------------------------------------------------

 
 
Individual Variable Cash Payment


An Individual Variable Cash Payment may be awarded to a Participant based on the
achievement of his or her Individual Targets or Individual Ranking, as
applicable, or other criteria determined by the Committee.


The actual Individual Variable Cash Payments to be made for fiscal 2011 (the
“Actual Individual Variable Cash Payments”) shall be made pursuant to the
following guidelines and taking into account whether Individual Targets have
been achieved or the level of the Individual Ranking, as applicable, and the
amount of the Actual Individual Variable Cash Payment shall be determined as
follows:


·
For the chief executive officer, the Committee shall determine if the Individual
Targets have been achieved and shall determine the amount of the Actual
Individual Variable Cash Payment;
·
For all other Senior Officers, the Committee, based on input from the chief
executive officer, shall determine if the Individual Targets have been achieved
by such Senior Officer and shall determine the amount of the Actual Individual
Variable Cash Payment for each other Senior Officer;
·
For Directors, the Senior Officer to whom a Director directly reports shall
determine if the Individual Targets have been achieved by such Director and
shall determine the amount of the Actual Individual Variable Cash Payment for
such Director; and
·
For Managers, the Senior Officer or Director to whom a Manager directly reports
shall determine the amount of the Actual Individual Variable Cash Payment for
such Manager, based on the Individual Ranking achieved by such Manager.



An Actual Individual Variable Cash Payment that is in excess of fifty percent
(50%) of the Variable Cash Payment Target Amount may be awarded to a Participant
for extraordinary individual performance. If a Participant achieves only a
portion of his or her Individual Targets, or in the case of a Manager who does
not reach his or her Individual Ranking, the Participant may still be eligible
to receive an Actual Individual Variable Cash Payment to the extent determined
by the Committee (for the chief executive officer and other Senior Officers),
Senior Officers (for Directors) or Senior Officers or Directors (for Managers
who report to such Senior Officer or Director, as applicable), each in their
sole discretion. If a Participant does not receive an Individual Variable Cash
Payment, he or she may still be eligible to receive a Corporate Variable Cash
Payment as outlined below.


 
 

--------------------------------------------------------------------------------

 
 
Corporate Variable Cash Payment


The Committee has set the Corporate Targets for the Participants, based on
achievement of specified second half of fiscal year 2011 net income. The amount
of actual net income, as set forth in the Company’s financial statements for the
second half of fiscal year 2011, as determined according to United States
generally accepted accounting principles, shall be the “Actual Result.” The
Committee has also set maximum Actual Result targets for the second half of
fiscal year 2011 for Participants for the award of a portion or all of the
Corporate Variable Cash Payment (the “Maximum”). The actual Corporate Variable
Cash Payments to be made for fiscal 2011 (the “Actual Corporate Variable Cash
Payments”) shall be made pursuant to the following guidelines:
 
· 
If the Actual Result falls between zero and the applicable Corporate Target,
each Participant shall receive an Actual Corporate Variable Cash Payment based
on the following formula:

 
Actual Corporate Variable Cash Payment  =    Actual Result / Corporate Target x
(25% of Variable Cash Payment Target Amount)


·
If the Actual Result equals the Corporate Target, each Participant shall be
eligible to receive 25% of his or her Variable Cash Payment Target Amount.
·
If the Actual Result exceeds the Corporate Target but is less than the Maximum,
each Participant shall be eligible to receive an Actual Corporate Variable Cash
Payment pursuant to the formula set forth below:

 
Actual Corporate Variable Cash Payment  = [1 + ((Actual Result - Corporate
Target) / (Maximum - Corporate Target))] x (25% of Variable Cash Payment Target
Amount)

 
·
If the Actual Result equals the Maximum, each Participant shall be eligible to
receive 30% of his or her Variable Cash Payment Target Amount.



In no event shall any Participant receive an Actual Corporate Variable Cash
Payment in excess of 120% the amount of his or her Corporate Variable Cash
Payment.


If a Participant does not receive a Corporate Variable Cash Payment, he or she
may still be eligible to receive all or a portion of an Individual Variable Cash
Payment as outlined above.


Miscellaneous Provisions


Payments under this Plan shall be made following the end of the fiscal year, on
such schedule as may be approved by the Committee in its discretion.


Participation in the Plan shall not alter in any way the at will nature of the
Company’s employment of a Participant, and such employment may be terminated at
any time for any reason, with or without cause and with or without prior notice.


Notwithstanding whether this Plan is referenced in another agreement, policy,
arrangement or other document, only the Board of Directors or the Committee may
amend or terminate this Plan at any time. Further, the Board of Directors or the
Committee may modify the Corporate Targets, Individual Targets and/or Individual
Ranking and/or Corporate and/or Individual Variable Cash Payment amounts at any
time.


Any Variable Cash Payments or other benefits under this Plan shall be subject to
the Company’s Clawback Policy and shall bind all Participants subject to the
Clawback Policy who receive any amounts under this Plan.


This Plan shall be governed by and construed in accordance with the laws of the
State of California, without regard to its principles of conflicts of laws.
 
 
 

--------------------------------------------------------------------------------

 

